Exhibit 10.5

OFFICEMAX INCORPORATED

NONDISCLOSURE AND FAIR COMPETITION AGREEMENT

THIS AGREEMENT is made as of this 25th day of July, 2011, by and between
OfficeMax Incorporated, a Delaware corporation (“OfficeMax”), which term
includes any affiliates and subsidiaries), and Steve Parsons (the “Executive”).

In consideration of the mutual covenants contained herein, including without
limitation OFFICEMAX’s employing Executive, OFFICEMAX providing Executive with
OFFICEMAX’s confidential information and trade secrets, OFFICEMAX providing
training to Executive, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Confidential lnformation/Trade Secrets. OFFICEMAX shall provide Executive
with certain OFFICEMAX confidential information and trade secrets (“Confidential
Information”). Confidential lnformation includes information about the business
and affairs of OFFICEMAX including, without limitation, the names, addresses,
price lists, purchasing histories and requirements of customers and potential
customers; location, region, and company financial reports and company financial
data of any type; sales and service manuals and bulletins; cost information and
patterns; floor plans and drawings of facilities; marketing, merchandising,
procurement, sales and other business strategies; transactional, acquisition and
expansion plans; information regarding vendors, business affiliates and
employees; and other similar information. Confidential lnformation shall also
include, without limitation, all letters, memoranda, notes, tables,
spreadsheets, and other similar documents, whether in hard-copy or electronic
form, created or generated by or on behalf of Executive using the information,
or any part thereof, described in the previous sentence. Executive recognizes
that such information is the confidential information and trade secrets of
OFFICEMAX, and agrees not to divulge such information to any person, firm, or
institution except as such disclosure is a necessary part of the performance of
Executive’s duties and obligations for OFFICEMAX. Further, upon termination of
employment with OFFICEMAX, Executive will continue to treat Confidential
lnformation as private and privileged, and will not, either for Executive’s own
purposes or as an employee of or for the benefit of any other entity or person,
use such information or disclose it to any person, firm, or institution.

2. Return of Propertv. On termination of Executive’s employment with OFFICEMAX,
Executive will immediately surrender to OFFICEMAX, in good condition, all
Confidential Information, as well as all letters, notes, memoranda, program
design specifications, and all other similar items which relate to customers or
potential customers of OFFICEMAX that Executive obtained from OFFICEMAX files or
databases, are supplied to Executive by OFFICEMAX, or generated by Executive
from OFFICEMAX data and that are in Executive’s possession, custody, or control
wherever located including all reproductions or copies of such materials,
whether in hard-copy or electronic form.

3. Noncompetition. In exchange for OFFICEMAX’s employment of Executive, and its
agreement to provide Executive Confidential lnformation and training, for a
period of 12 months after termination of Executive’s employment with OFFICEMAX,
whether such termination is voluntary or involuntary (or for a period of 12
months after a final judgment or injunction enforcing this covenant), Executive
agrees not to, directly as an employee or indirectly as a consultant or
contractor, without the prior written consent of OFFICEMAX, be employed in the
same or similar capacity as Executive was employed by OFFICEMAX, by another
business entity or person engaged in the sale or distribution of office
supplies, office furniture, technology-related products or computer consumables,
print and document services, or related office products or services, in the
Territory (as defined below). For purposes hereof, the Territory shall be all of
North America.

In agreeing to this restriction, Executive specifically acknowledges the
substantial value to OFFICEMAX of Confidential lnformation and Executive’s
intimate knowledge of OFFICEMAX’s business and agrees that such constitutes
goodwill and a protectable interest of OFFICEMAX.

4. Non-Solicitation. In addition to the foregoing and not in limitation thereof,
for all periods beginning upon the date hereof and ending two years from the
date of Executive’s termination of employment with OFFICEMAX for whatever
reason, Executive agrees that he/she shall not directly or indirectly, for
Executive’s benefit or on behalf of any other party (other than OFFICEMAX):

(a) solicit or attempt to solicit any customer or supplier of OFFICEMAX for the
purpose of selling, distributing, purchasing or obtaining office supplies,
office furniture, technology-related products or computer consumables, print and
document services, or related office products or services. For purposes hereof,
a customer of OFFICEMAX shall mean any person or business to whom OFFICEMAX sold
or distributed office supplies, office furniture, technology-related products or
computer consumables, print and document services, or related office products
and services during the last two years Executive was employed by OFFICEMAX and a
supplier of OFFICEMAX shall mean any person or business from whom OFFICEMAX
purchased or obtained office supplies, office furniture, technology-related
products or computer consumables, print and document services, or related office
products and services during the last two years Executive was employed by
OFFICEMAX.

 

1



--------------------------------------------------------------------------------

(b) solicit or discuss potential employment opportunities with any employee of
OFFICEMAX (other than for opportunities with OFFICEMAX) or induce or attempt to
induce any employee of OFFICEMAX to leave the employ of OFFICEMAX, or in any way
interfere with the relationship between OFFICEMAX and any employee thereof
without the prior express written consent of OFFICEMAX.

(c) offer, hire or cause to be offered or hired any person who was employed by
OFFICEMAX at any time during the 12 months prior to the termination of
Executive’s employment with OFFICEMAX.

(d) induce or attempt to induce any supplier, or other business relation of
OFFICEMAX to cease doing business with OFFICEMAX or in any way interfere with
the relationship between any such supplier or business relation and OFFICEMAX
(including without limitation making any negative statements or communications
about OFFICEMAX).

5. Severability. In case any one or more of the terms contained in Section 3, or
in subsections (a), (b), (c), or (d) of Section 4 shall for any reason become
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other terms herein, but such terms shall
be deemed deleted and such deletion shall not affect the validity of the other
terms of this Agreement. In addition, if any one or more of the terms contained
in Section 3, or in subsections (a), (b), (c), or (d) of Section 4 shall for any
reason be held by a court of competent jurisdiction to be excessively broad or
unreasonable with regard to duration, scope, or area, the terms shall be
construed in a manner to enable it to be enforced to the maximum extent
permitted by applicable law, and any such court shall have the power to modify
such term.

6. Enforcement. Executive understands that the breach of this Agreement will
cause immediate, irreparable, and immeasurable injury to OFFICEMAX, and
therefore agrees that in addition to any other rights OFFICEMAX has in order to
enforce this Agreement, OFFICEMAX shall be entitled to injunctive relief without
bond or other security by any competent court to enjoin and restrain the breach
of this Agreement.

7. Employment-at-Will. Executive understands that his/her employment with
OFFICEMAX is at-will and that this Agreement does not affect Executive’s
employment-at-will status. Executive further acknowledges at any time and for
any reason, Executive may resign his/her position or OFFICEMAX may terminate
Executive’s employment.

8. Assignment. This Agreement shall be freely assignable by OFFICEMAX.

9. Attorneys’ Fees. In the event OFFICEMAX utilizes the services of in-house or
outside attorneys for the purposes of enforcing any of the provisions of this
Agreement and prevails on any one or more claim or cause of action, OFFICEMAX
shall be entitled to recover its attorneys’ fees, costs, and expenses of such
enforcement efforts, in addition to all damages and other remedies recoverable
by OFFICEMAX.

10. Survival. Any respective obligations of OFFICEMAX or Executive hereunder
which by their nature would continue beyond termination or resignation of
Executive’s employment with OFFICEMAX will survive such termination or
resignation.

11. Modification. This Agreement may not be modified orally, but only by a
writing signed by the party against whom enforcement of any such modification is
sought.

12. Inteqration. This Agreement expresses the entire agreement and understanding
of the parties and supersedes all prior, and contemporaneous oral, agreements,
commitments, and understandings pertaining to the subject matter hereof.

13. Waiver. The failure of either party to enforce at any time or for any period
of time any of the provisions of this Agreement will not be construed to be a
waiver of such provisions or of its right thereafter to enforce such provision
and each and every provision thereafter.

14. Governing Law/Venue. For enforcement purposes, this Agreement shall be
governed and construed according to the laws of the state of Delaware, without
giving effect to any conflict of laws provisions. Executive irrevocably agrees
to exclusive venue and submits to jurisdiction in the United States District
Court for the Northern District of Illinois, Eastern Division, or the state
courts in DuPage County, Illinois, for any dispute arising out of this
Agreement, and waives all objections to jurisdiction and venue of such courts.

15. Executive’s Representations and Warranties. Executive represents and
warrants to OMX as follows:

 

2



--------------------------------------------------------------------------------

(a) Executive is under no contractual confidentiality, non-compete or
non-solicitation agreement or other substantially similar restriction with any
third party, which is inconsistent with Executive becoming employed with or by
OMX, the performance of Executive’s duties owed to OMX, or any other rights of
OMX.

(b) Neither OMX nor any of its affiliates nor any of their respective officers,
directors, employees, agents or representatives has requested that Executive
communicate or otherwise make available to any such parties at any time any
proprietary information, data, trade secrets, or other confidential information
belonging to Executive’s former employers or others.

(c) OMX has instructed Executive not to duplicate, reproduce or in any way take
with Executive from Executive’s former employer or elsewhere any proprietary
information, data, trade secrets or other confidential information belonging to
Executive’s former employer or others.

(d) Executive has not duplicated, reproduced or in any way taken from
Executive’s former employer or elsewhere any proprietary information, data,
trade secrets, or other confidential information belonging to Executive’s former
employer or others, and Executive does not currently have in Executive’s
possession, custody or control any such information.

(e) Executive has not made available to OMX any proprietary information, data,
trade secrets, or other confidential information belonging to Executive’s former
employer or others, and shall not disclose or use for or to the benefit of OMX
any such information.

(f) Neither OMX nor any of its affiliates nor any of their respective officers,
directors, employees, agents or representatives has requested that Executive
solicit or otherwise recruit for employment with OMX any person who was a
co-employee of Executive at Executive’s former employer.

(g) Executive has not solicited or otherwise recruited for employment with OMX
any person who was a co-employee of Executive at Executive’s former employer.

EXECUTIVE HAS READ THIS AGREEMENT and signs it with the understanding that the
terms contained herein are a condition of Executive’s employment with OFFICEMAX
and (1) control Executive’s use of certain information and know-how during and
after his employment with OFFICEMAX, (2) restrict Executive’s employment
opportunities upon termination of his employment with OFFICEMAX, and
(3) restrict Executive’s ability to solicit customers, employees and suppliers
of OFFICEMAX.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

OFFICEMAX INCORPORATED       EXECUTIVE By:  

/s/ Matthew R. Broad

     

/s/ Steve Parsons

Its:  

EVP

     

 

 

3